MOQIZONE HOLDING CORPORATION
2010 EQUITY INCENTIVE PLAN


SECTION 1. PURPOSE


The purposes of this 2010 Equity Incentive Plan (the "Plan") are to encourage
selected employees, directors and consultants of Moqizone Holding Corporation,
(together with any successor thereto, the "Company") and its Affiliates (as
defined below) to acquire a proprietary interest in the growth and performance
of the Company, to generate an increased incentive to contribute to the
Company's future success and prosperity, thus enhancing the value of the Company
for the benefit of its shareholders, and to enhance the ability of the Company
and its Affiliates to attract and retain exceptionally qualified individuals
upon whom, in large measure, the sustained progress, growth and profitability of
the Company depend.


SECTION 2. DEFINITIONS


As used in the Plan, the following terms shall have the meanings set forth
below:


(a)
"Affiliate" shall mean (i) any entity that, directly or through one or more
intermediaries, is controlled by the Company and (ii) any entity in which the
Company has a significant equity interest, as determined by the Board of
Directors (the “Board”) or the Committee.



(b)
"Award" shall mean any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Performance Award, Dividend Equivalent, or Other
Stock-Based Award granted under the Plan.



(c)
"Award Agreement" shall mean any written agreement, contract, or other
instrument or document evidencing any Award granted under the Plan.



(d)
"Code" shall mean the Internal Revenue Code of 1986, as amended from time to
time.



(e)
"Consultant" shall mean a consultant or adviser who provides bona fide services
to the Company or an Affiliate as an independent contractor. Service as a
consultant shall be considered employment for all purposes of the Plan, except
for purposes of satisfying the requirements of Incentive Stock Options.



(f)
"Committee" shall mean a committee of not fewer than two members, each of whom
is a member of the Board and all of whom are disinterested persons, as
contemplated by Rule 16b-3 ("Rule 16b-3") promulgated under the Securities
Exchange Act of 1934, as amended ("Exchange Act") and each of whom is an outside
director for purposes of Section 162(m) of the Code, acting in accordance with
the provisions of Section 3, designated by the Board to administer the Plan.



(g)
"Dividend Equivalent" shall mean any right granted under Section 6(e) of the
Plan.



(h)
"Employee" shall mean any employee of the Company or of any Affiliate.



(i)
"Fair Market Value" shall mean, with respect to any property (including, without
limitation, any Shares or other Securities), the fair market value of such
property determined by such methods or procedures as shall be established from
time to time by the Board or the Committee.

 
 
 

--------------------------------------------------------------------------------

 

 
(j)
"Incentive Stock Option" shall mean an option granted under Section 6(a) of the
Plan that is intended to meet the requirements of Section 422 of the Code, or
any successor provision thereto.



(k)
"Non-Qualified Stock Option" shall mean an option granted under Section 6(a) of
the Plan that is not intended to be an Incentive Stock Option.



(l)
"Option" shall mean an Incentive Stock Option or a Non-Qualified Stock Option.



(m)
"Other Stock-Based Award" shall mean any right granted under Section 6(f) of the
Plan.



(n)
"Participant" shall mean any person that renders bona fide services to the
Company (including, without limitation, the following: a person employed by the
Company or an Affiliate in a key capacity; an officer or director of the
Company; a person engaged by the Company as a consultant; or a lawyer, law firm,
accountant or accounting firm) who receives an Award under the Plan.



(o)
"Performance Award" shall mean any right granted under Section 6(d) of the Plan.



(p)
"Person" shall mean any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization, or government or
political subdivision thereof.



(q)
INTENTIONALLY LEFT BLANK



(r)
"Released Securities" shall mean shares of Restricted Stock as to which all
restrictions imposed by the Board or the Committee have expired, lapsed, or been
waived.



(s)
"Restricted Stock" shall mean any Share granted under Section 6(c) of the Plan.



(t)
"Restricted Stock Unit" shall mean any right granted under Section 6(c) of the
Plan that is denominated in Shares.



(u)
"Shares" shall mean the shares of common stock of the Company, $.001 par value,
and such other securities or property as may become the subject of Awards, or
become subject to Awards, pursuant to an adjustment made under Section 4(b) of
the Plan.



(v)
"Stock Appreciation Right" shall mean any right granted under Section 6(b) of
the Plan.



SECTION 3. ADMINISTRATION


The Plan shall be administered by the Board; provided however, that the Board
may delegate such administration to the Committee.
 
 
 

--------------------------------------------------------------------------------

 

 
Subject to the provisions of the Plan, the Board and/or the Committee shall have
authority to (a) determine the type or types of Awards to be granted to each
Participant under the Plan; (b) determine the number of Shares to be covered by
(or with respect to which payments, rights, or other matters are to be
calculated in connection with) Awards; (c) determine the terms and conditions of
any award; (d) determine the time or times when each Award shall become
exercisable and the duration of the exercise period; (e) determine whether, to
what extent, and under what circumstances Awards may be settled in or exercised
for cash, Shares, other securities, other Awards, or other property, or
canceled, forfeited, or suspended, and the method or methods by which Awards may
be settled, exercised, canceled, forfeited, or suspended; (f) determine whether,
to what extent, and under what circumstances cash, shares, other securities,
other Awards, other property, and other amounts payable with respect to an Award
under the Plan shall be deferred either automatically or at the election of the
holder thereof or of the Board or the Committee; (g) construe and interpret the
Plan; (h) promulgate, amend and rescind rules and regulations relating to its
administration, and correct defects, omissions and inconsistencies in the Plan
or any Award; (i) consistent with the Plan and with the consent of the
Participant, as appropriate, amend any outstanding Award or amend the exercise
date or dates; (j) determine the duration and purpose of leaves of absence which
may be granted to Participants without constituting termination of their
employment for the purpose of the Plan; and (k) make all other determinations
necessary or advisable for the Plan's administration. The Board and the
Committee’s interpretation and construction of any provisions of the Plan or of
any Award shall be conclusive and final. No member of the Board or the Committee
shall be liable for any action or determination made in good faith with respect
to the Plan or any Award.


In the case of any Award that is intended to qualify as performance-based
compensation for purposes of Section 162(m) of the Code, once the Award is made,
neither the Board nor Committee shall not have discretion to increase the amount
of compensation payable under the Award that would otherwise be due upon
attainment of the performance goal.


SECTION 4. SHARES AVAILABLE FOR AWARDS


 (a) 
SHARES AVAILABLE. Subject to adjustment as provided in Section 4(b):

                                                             
(i)
CALCULATION OF NUMBER OF SHARES AVAILABLE. The number of Shares available for
granting Awards under the Plan shall be initially 1,500,000. Further, if, after
the effective date of the Plan, any Shares covered by an Award granted under the
Plan or to which such an Award or award relates, are forfeited, or if an Award
or award otherwise terminates without the delivery of Shares or of other
consideration, then the Shares covered by such Award or award, or to which such
Award or award relates, or the number of Shares otherwise counted against the
aggregate number of Shares available under the Plan with respect to such Award
or award, to the extent of any such forfeiture or termination, shall again be,
or shall become, available for granting Awards under the Plan. Notwithstanding
the foregoing, the maximum number of Shares with respect to which Incentive
Stock Options may be granted in any year shall be no more than 1,500,000.



(ii)
ACCOUNTING FOR AWARDS. For purposes of this Section 4,

                                                             
 
(A)
if an Award (other than a Dividend Equivalent) is denominated in Shares, the
number of Shares covered by such Award, or to which such Award relates, shall be
counted on the date of grant of such Award against the aggregate number of
Shares available for granting Awards under the Plan; and

                                 
 
 

--------------------------------------------------------------------------------

 
                            
 
(B)
Dividend Equivalents and Awards not denominated in Shares shall not be counted
against the aggregate number of Shares available for granting Awards under the
Plan.



(iii)
SOURCES OF SHARES DELIVERABLE UNDER AWARDS. Any shares delivered pursuant to an
Award may consist, in whole or in part, of authorized and unissued Shares or of
Treasury Shares.

 
 (b)
ADJUSTMENTS. In the event that the Board or the Committee shall determine that
any dividend or other distribution (whether in the form of cash, Shares, other
securities, or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
purchase, or exchange of Shares or other securities of the Company, issuance of
warrants or other rights to purchase Shares or other securities of the Company,
or other similar corporate transaction or event affects the Shares such that an
adjustment is determined by the Board or the Committee to be appropriate in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, then the Board or the Committee
shall, in such manner as it may deem equitable, adjust any or all of (i) the
number and type of Shares (or other securities or property) which thereafter may
be made the subject of Awards, (ii) the number and type of Shares (or other
securities or property) subject to outstanding Awards, (iii) the number and type
of Shares (or other securities or property) specified as the annual
per-participant limitation under Section 6(g)(vi), and (iv) the grant, purchase,
or exercise price with respect to any Award, or, if deemed appropriate, make
provision for a cash payment to the holder of an outstanding Award; provided,
however, in each case, that with respect to Awards of Incentive Stock Options no
such adjustment shall be authorized to the extent that such authority would
cause the Plan to violate Section 422(b)(1) of the Code or any successor
provision thereto; and provided, further, however, that the number of Shares
subject to any award denominated in Shares shall always be a whole number.



SECTION 5. ELIGIBILITY


Any Employee, Director or Consultant shall be eligible to receive Awards under
the Plan as long as they have been employeed by the Company for a period of one
year or more save and except for the Board and the Committee shall have
discretion to grant Options to any Employee, Director or Consultant whose
employment is less than one year but with exceptional work performance. The
Board shall approve any Awards granted to members of the Committee.


SECTION 6. AWARDS
 
(a)
OPTIONS. The Board and the Committee are hereby authorized to grant Options with
the following terms and conditions and with such additional terms and
conditions, in either case not inconsistent with the provisions of the Plan, as
the Board or the Committee shall determine:

 
 
 

--------------------------------------------------------------------------------

 
 
 
(i)
EXERCISE PRICE. The exercise price per Share of each Option shall be determined
by the Board or the Committee; provided, however, that such exercise price per
Share under any Incentive Stock Option shall not be less than 100% (110% in the
case of a "10-percent shareholder as such term is used in Section 422(c)(5) of
the Code) of the Fair Market Value of a Share on the date of grant of such
Incentive Stock Option.



 
(ii)
OPTION TERM. The term of each Option shall be fixed by the Board or the
Committee, provided that no Incentive Stock Option shall have a term greater
than 10 years (5 years in the case of a "10-percent shareholder) as such term is
used in Section 422(c)(5) of the Code).

 
 
(iii)
GRACE PERIOD. Except as otherwise determined by the Board or the Committee, upon
termination of employment (as determined under criteria established by the Board
or the Committee) for any reason during the term of an Option, the employee has
60 days after termination to exercise options vested as of the date of
termination.



 
(iv)
TIME AND METHOD OF EXERCISE. The Board or the Committee shall determine the time
or times at which an Option may be exercised in whole or in part, and the method
or methods by which, cash, property, securities (including options issued under
the Plan), or any combination thereof, having a Fair Market Value on the
exercise date equal to the relevant exercise price, in which, payment of the
exercise price with respect thereto may be made or deemed to have been made.

 
 
(v)
INCENTIVE STOCK OPTIONS. The terms of any Incentive Stock Option granted under
the Plan shall comply in all respects with the provisions of Section 422 of the
Code, or any successor provision thereto, and any regulations promulgated
thereunder.

                                                             
(b)
STOCK APPRECIATION RIGHTS. The Board and the Committee are hereby authorized to
grant Stock Appreciation Rights. A Stock Appreciation Right granted under the
Plan shall confer on the holder thereof a right to receive, upon exercise
thereof, the excess of (1) the Fair Market Value of one Share on the date of
exercise or, if the Board or the Committee shall so determine in the case of any
such right other than one related to any Incentive Stock Option, at any time
during a specified period before or after the date of exercise over (2) the
grant price of the right as specified by the Board or the Committee. Subject to
the terms of the Plan, the grant price, term, methods of exercise, methods of
settlement, and any other terms and conditions of any Stock Appreciation Right
shall be as determined by the Board or the Committee. The Board and the
Committee may impose such conditions or restrictions on the exercise of any
Stock Appreciation Right as it may deem appropriate.

                                                             
(c) 
RESTRICTED STOCK AND RESTRICTED STOCK UNITS.

                                                             
 
(i)
ISSUANCE. The Board and the Committee are hereby authorized to grant Awards of
Restricted Stock and Restricted Stock Units.

                        
 
 

--------------------------------------------------------------------------------

 
 
 
(ii)
RESTRICTIONS. Shares of Restricted Stock and Restricted Stock Units shall be
subject to such restrictions as the Board or the Committee may impose
(including, without limitation, any limitation on the right to receive any
dividend or other right or property), which restrictions may lapse separately or
in combination at such time or times, in such installments or otherwise, as the
Board or the Committee may deem appropriate.

                                                             
 
(iii)
REGISTRATION. Any Restricted Stock granted under the Plan may be evidenced in
such manner as the Board or the Committee may deem appropriate, including,
without limitation, book-entry registration or issuance of a stock certificate
or certificates. In the event any stock certificate is issued in respect of
Shares of restricted Stock granted under the Plan, such certificate shall be
registered in the name of the Participant and shall bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such
Restricted Stock.

                                                             
 
(iv)
FORFEITURE. Except as otherwise determined by the Board or the Committee, upon
termination of employment (as determined under criteria established by the Board
or the Committee) for any reason during the applicable restriction period, all
Shares of Restricted Stock and all Restricted Stock Units still, in either case,
subject to restriction shall be forfeited and reacquired by the Company;
provided, however, that the Board or the Committee may, when it finds that a
waiver would be in the best interests of the Company, waive in whole or in part
any or all remaining restrictions with respect to Shares of Restricted Stock or
Restricted Stock Units. Unrestricted Shares, evidenced in such manner as the
Board or the Committee shall deem appropriate, shall be delivered to the
Participant promptly after such Restricted Stock shall become Released
Securities.

                                                             
(d)
PERFORMANCE AWARDS. The Board and the Committee are hereby authorized to grant
Performance Awards. Subject to the terms of the Plan, a Performance Award
granted under the Plan (i) may be denominated or payable in cash, Shares
(including, without limitation, Restricted Stock), other securities, other
Awards, or other property and (ii) shall confer on the holder thereof rights
valued as determined by the Board or the Committee and payable to, or
exercisable by, the holder of the Performance Award, in whole or in part, upon
the achievement of such performance goals during such performance periods as the
Board or the Committee shall establish. Subject to the terms of the Plan and any
applicable Award Agreement, the performance goals to be achieved during any
performance period, the length of any performance period, the amount of any
Performance Award granted, and the amount of any payment or transfer to be made
pursuant to any Performance Award shall be determined by the Board or the
Committee. The goals established by the Board or the Committee shall be based on
any one, or combination of, earnings per share, return on equity, return on
assets, total shareholder return, net operating income, cash flow, revenue,
economic value added, increase in Share price or cash flow return on investment,
or any other measure the Board or the Committee deems appropriate. Partial
achievement of the goal(s) may result in a payment or vesting corresponding to
the degree of achievement.

                    
 
 

--------------------------------------------------------------------------------

 
 
                                         
(e)
DIVIDEND EQUIVALENTS. The Board and the Committee are hereby authorized to grant
Awards under which the holders thereof shall be entitled to receive payments
equivalent to dividends or interest with respect to a number of Shares
determined by the Board or the Committee, and the Board and the Committee may
provide that such amounts (if any) shall be deemed to have been reinvested in
additional Shares or otherwise reinvested. Subject to the terms of the Plan,
such Awards may have such terms and conditions as the Board or the Committee
shall determine.



(f)
OTHER STOCK-BASED AWARDS. The Board and the Committee are hereby authorized to
grant such other Awards that are denominated or payable in, valued in whole or
in part by reference to, or otherwise based on or related to, Shares (including,
without limitation, securities convertible into Shares), as are deemed by the
Board or the Committee to be consistent with the purposes of the Plan, provided,
however, that such grants must comply with applicable law. Subject to the terms
of the Plan, the Board or the Committee shall determine the terms and conditions
of such Awards.



(g) 
GENERAL.

 
 
(i)
NO CASH CONSIDERATION FOR AWARDS. Awards shall be granted for no
cash consideration or for such minimal cash consideration as may be required by
applicable law.



 
(ii)
AWARDS MAY BE GRANTED SEPARATELY OR TOGETHER. Awards may, in the discretion of
the Board or the Committee, be granted either alone or in addition to, in tandem
with, or in substitution for any other Award or any award granted under any
other plan of the Company or any Affiliate. Awards granted in addition to or in
tandem with other Awards, or in addition to or in tandem with awards granted
under any other plan of the Company or any Affiliate, may be granted either at
the same time or at a different time from the grant of such other Awards or
awards.



 
(iii)
FORMS OF PAYMENT UNDER AWARDS. Subject to the terms of the Plan and of any
applicable Award Agreement, payments or transfers to be made by the Company or
an Affiliate upon the grant, exercise, or payment of an Award may be made in
such form or forms as the Board or the Committee shall determine, including,
without limitation, cash, Shares, other securities other Awards, or other
property, or any combination thereof, and may be made in a single payment or
transfer, in installments, or on a deferred basis, in each case in accordance
with rules and procedures established by the Board or the Committee. Such rules
and procedures may include, without limitation, provisions for the payment or
crediting of reasonable interest on installment or deferred payments or the
grant or crediting of Dividend Equivalents in respect of installment or deferred
payments.



 
(iv)
LIMITS ON TRANSFER OF AWARDS. No Award (other than Released Securities), and no
right under any such Award, shall be assignable, alienable, saleable, or
transferable by a Participant otherwise than by will or by the laws of descent
and distribution; provided, however, that, if so determined by the Board or the
Committee, a Participant may, in the manner established by the Board or the
Committee, (a) designate a beneficiary or beneficiaries to exercise the rights
of the Participant, and to receive any property distributable, with respect to
any Award upon the death of the Participant or (b) transfer any Award other than
an Incentive Stock Option for bona fide estate planning purposes. Each Award,
and each right under any Award, shall be exercisable, during the Participant's
lifetime, only by the Participant, a permitted transferee or, if permissible
under applicable law, by the Participant's guardian or legal representative. No
Award (other than Released Securities), and no right under any such Award, may
be pledged, alienated, attached, or otherwise encumbered, and any purported
pledge, alienation, attachment, or encumbrance thereof shall be void and
unenforceable against the Company or any Affiliate.

 
 
 

--------------------------------------------------------------------------------

 

 
 
(v)
TERM OF AWARDS. The term of each Award shall be for such period as may be
determined by the Board or the Committee; provided, however, that in no event
shall the term of any Incentive Stock Option exceed a period of ten years from
the date of its grant.



 
(vi)
PER-PERSON LIMITATION ON AWARDS. The number of Shares with respect to which
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units and
other Awards may be granted under the Plan to an individual Participant in any
one fiscal year of the Company shall not exceed 1,000,000 Shares, subject to
adjustment as provided in Section 4(b). The maximum fair market value of
payments to an individual Participant under Performance Awards in any one fiscal
year of the Company shall not exceed $10,000,000.



 
(vii)
SHARE CERTIFICATES. All certificates for Shares or other securities delivered
under the Plan pursuant to any Award or the exercise thereof shall be subject to
such stop transfer orders and other restrictions as the Board or the Committee
may deem advisable under the Plan or the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which such Shares or other securities are then listed, and any applicable
federal or state securities laws, and the Board or the Committee may cause a
legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.



SECTION 7. AMENDMENT AND TERMINATION


Except to the extent prohibited by applicable law and unless otherwise expressly
provided in an Award Agreement or in the Plan:


(a)
AMENDMENTS TO THE PLAN. The Board may amend, alter, suspend, discontinue, or
terminate the Plan, including, without limitation, any amendment, alteration,
suspension, discontinuation, or termination that would impair the rights of any
Participant, or any other holder or beneficiary of any Award theretofore
granted, without the consent of any share owner, Participant, other holder or
beneficiary of an Award, or other Person.



(b)
AMENDMENTS TO AWARDS. The Board and the Committee may waive any conditions or
rights under, amend any terms of, or amend, alter, suspend, discontinue, or
terminate, any Awards theretofore granted, prospectively or retroactively,
without the consent of any Participant, other holder or beneficiary of an Award.

 
 
 

--------------------------------------------------------------------------------

 

 
(c)
ADJUSTMENTS OF AWARDS UPON THE OCCURRENCE OF CERTAIN UNUSUAL OR NONRECURRING
EVENTS. Except as provided in the following sentence, the Board and the
Committee shall be authorized to make adjustments in the terms and conditions
of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4(b) hereof) affecting the Company, any Affiliate, or the financial
statements of the Company or any Affiliate, or of changes in applicable laws,
regulations, or accounting principles, whenever the Board or the Committee
determines that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits to be made available under the
Plan. In the case of any Award that is intended to qualify as performance-based
compensation for purposes of Section 162(m) of the Code, neither the Board nor
the Committee shall have authority to adjust the Award in any manner that would
cause the Award to fail to meet the requirements of Section 162(m).



(d)
CORRECTION OF DEFECTS, OMISSIONS, AND INCONSISTENCIES. The Board and the
Committee may correct any defect, supply any omission, or reconcile any
inconsistency in the Plan or any Award in the manner and to the extent it shall
deem desirable to carry the Plan into effect.



SECTION 8. GENERAL PROVISIONS


(a)
NO RIGHTS TO AWARDS. No Employee, Participant or other Person shall have any
claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Employees, Directors, Consultants, other holders or
beneficiaries of Awards under the Plan. The terms and conditions of Awards need
not be the same with respect to each recipient.



(b)
DELEGATION. The Board and the Committee may delegate to one or more officers or
managers of the Company or any Affiliate, or a committee of such officers or
managers, the authority, subject to such terms and limitations as the Board or
Committee shall determine, to grant Awards to, or to cancel, modify, waive
rights with respect to, alter, discontinue, suspend, or terminate Awards held by
Employees, Consultants, or other holders or beneficiaries of Awards under the
Plan who are not officers or directors of the Company for purposes of Section 16
of the Securities Exchange Act of 1934, as amended, and who also are not
"covered employees" for purposes of Section 162(m) of the Code.



(c)
WITHHOLDING. The Company or any Affiliate shall be authorized to withhold from
any Award granted or any payment due or transfer made under any Award or under
the Plan the amount (in cash, Shares, other securities, other Awards, or other
property) of withholding taxes due in respect of an Award, its exercise, or any
payment or transfer under such Award or under the Plan and to take such other
action as may be necessary in the opinion of the Company or Affiliate to satisfy
all obligations for the payment of such taxes.



(d)
NO LIMIT ON OTHER COMPENSATION ARRANGEMENTS. Nothing contained in the Plan shall
prevent the Company or any Affiliate from adopting or continuing in effect other
or additional compensation arrangements, and such arrangements may be either
generally applicable or applicable only in specific cases.

 
 
 

--------------------------------------------------------------------------------

 

 
(e)
NO RIGHT TO EMPLOYMENT. The grant of an Award shall not be construed as giving a
Participant the right to remain an employee, director or consultant of the
Company or any Affiliate. Further, the Company or an Affiliate may at any time
terminate the service of any employee, director or consultant, free from any
liability, or any claim under the Plan, unless otherwise expressly provided in
the Plan or in any Award Agreement.



(f)
GOVERNING LAW. The validity, construction, and effect of the Plan and any rules
and regulations relating to the Plan shall be determined in accordance with the
laws of the State of Delaware and applicable federal law.



(g)
SEVERABILITY. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction, or as to
any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Board or the Committee, such provision shall be
construed or deemed amended to conform to applicable laws, or if it cannot be so
construed or deemed amended without, in the determination of the Board or the
Committee, materially altering the intent of the Plan or the Award, such
provision shall be stricken as to such jurisdiction, Person, or Award, and the
remainder of the Plan and any such Award shall remain in full force and effect.



(h)
NO TRUST OR FUND CREATED. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.



(i)
NO FRACTIONAL SHARES. No fractional Shares shall be issued or delivered pursuant
to the Plan or any Award, and the Board and the Committee shall determine
whether cash, other securities, or other property shall be paid or transferred
in lieu of any fractional Share, or whether such fractional Shares of any rights
thereto shall be canceled, terminated, or otherwise eliminated.



(j)
HEADINGS. Headings are given to the Sections and subsections of the Plan solely
as a convenience to facilitate reference. Such headings shall not be deemed in
any way material or relevant to the construction or interpretation of the Plan
or any provision thereof.



SECTION 9. EFFECTIVE DATE OF THE PLAN


Subject to the approval of the shareholders of the Company, the Plan shall be
effective July 22, 2010 (the "Effective Date"); provided, however, that to the
extent that Awards are granted under the Plan before its approval by
shareholders, the Awards will be contingent on approval of the Plan by the
shareholders of the Company at an annual meeting, special meeting, or by written
consent.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 10. TERM OF THE PLAN


No Award shall be granted under the Plan more than 10 years after the Effective
Date. However, unless otherwise expressly provided in an applicable Award
Agreement, any Award theretofore granted may extend beyond such date, and the
authority of the Board and the Committee to amend, alter, adjust, suspend,
discontinue, or terminate any such Award, or to waive any conditions or rights
under any such Award, and the authority of the Board to amend the Plan, shall
extend beyond such date.


The foregoing 2010 Equity Incentive Plan was duly adopted and approved by the
Board of Directors on July 22, 2010 effective July 22, 2010.




Moqizone Holding Corporation






By:
 
 

Lawrence Cheung
Chief Executive Officer
 
 
 
 
 
 

--------------------------------------------------------------------------------

 